Citation Nr: 1017766	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of Valley 
Fever.

2.  Entitlement to service connection for a skin disorder, 
including pseudofolliculitis.

3.  Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from February 1977 o 
September 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied entitlement to service connection for 
residuals of Valley Fever, a foot disability and 
pseudofolliculitis barbae.

In statement of the case issued in October 2008, the RO 
adjudicated the issues of entitlement to service connection 
for a cervical spine disability (cervical stenosis and 
myeloradiculopathy) with related upper extremity complaints, 
a low back disability (lumbosacral degenerative disc disease) 
with lower extremity/foot complaints; a heart condition; 
hypertension, ; a prostate condition, and a lymph node 
disorder.  The RO considered whether these were residuals of 
Valley Fever.

In November 2008, the Veteran submitted a VA Form 9, which 
served as a notice of disagreement with the issues 
adjudicated in the statement of the case.  The RO issued an 
October 2009 statement of the case with regard to these 
issues, but the Veteran has not submitted a substantive 
appeal and the issues have not been certified to the Board 
for appellate consideration.  Because there has been no 
substantive appeal, the Board will not further consider them.

The Veteran presented testimony at the Milwaukee, Wisconsin 
RO in March 2008.

The Board notes that during his March 2008 RO hearing, the 
Veteran indicated that he no longer wished to pursue a claim 
for entitlement to service connection for a bilateral foot 
condition on a direct basis.  Accordingly, that claim is not 
before the Board at this time.

The issues of entitlement to service connection for a foot 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has current residuals of Valley Fever, which was 
initially manifested in service.


CONCLUSIONS OF LAW

Residuals of Valley Fever were incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The appeal is being allowed; hence further notice or 
assistance is not required to aid the Veteran in 
substantiating the claim.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Analysis

Service treatment records show that the Veteran was seen in 
February 1978 for febrile illness with muscle and joint pains 
and fatigue.  In July 1978, he was seen for a fever with 
sterile pyuria on urinalysis.  No pulmonary symptoms were 
shown, but laboratory testing was positive for cocci 
precipitin.  He was given a presumptive diagnosis of 
coccidioidomycosis (Valley Fever).  Chest X-ray at that time 
was normal and an IVP (renal imaging) was negative.  

The Veteran's August 1978 discharge examination report noted 
the Veteran's complaints of painful knee and hip joints, and 
that he "was being seen by a physician" for Valley Fever.

The post-service medical evidence of record, which includes 
outpatient treatment records from the VA Medical Center in 
Milwaukee, Wisconsin dated from May 1984 to June 2009, Social 
Security Administration records, treatment records from St. 
Joseph Hospital and treatment records from the Omni Family 
Medical Clinic, and other private facilities show that the 
Veteran has been seen and treated for complaints muscle pains 
without findings of Valley Fever.

The Veteran was afforded a VA examination in August 2008, in 
response to his complaints related to a skin disorder, a 
prostate condition, a heart condition and hypertension.  

The examiner opined that the voiding dysfunction and 
hypertension were not caused by or a result of Valley Fever.  
In rendering the opinion, he noted that the Veteran 
experienced a febrile illness while in service, with some 
features suggestive of possible extrapulmonary 
coccidioidomycosis, and that he was given a presumptive 
diagnosis of Valley Fever since he was stationed in an 
endemic region, but the laboratory evaluation was incomplete.  
He also stated that the records revealed resolution of the 
Veteran's symptoms without treatment at the time of his 
discharge, and there was no clinical evidence of ongoing 
fungal disease and no evidence to support the contentions of 
residual GU or cardiovascular conditions due to 
coccidioidomycosis, the etiological agent of Valley Fever.

The Veteran was afforded another VA examination in September 
2008 for his orthopedic complaints.  The Veteran reported 
experiencing muscle and joint pain and fatigue during service 
in conjunction with his diagnosis of Valley Fever, and that 
he continued to have joint and muscle pain and weakness 
following his discharge from service.  He reported that in 
the 1990's, he had an onset of left arm pain and weakness, 
numbness to the fingers of the left hand and right-sided pain 
and weakness.  He also reported that due to his symptoms, he 
underwent a fusion decompression discectomy in November 2003 
(which is documented in the private treatment records) and a 
posterior decompression fusion and graft in February 2005, 
but he claimed that he continued to have significant weakness 
or the right upper extremity.

The Veteran also reported having intermittent low back pain 
in service, which continued after service.  He also indicated 
that since the onset of his left upper extremity pain in the 
1990's, he has had tightness, numbness and tingling into the 
left leg, to the left posterior thigh and into the foot.  The 
Veteran also complained of neck pain and stiffness in the 
neck.

After physical examination and X-ray studies of the spine, 
the examiner diagnosed multilevel cervical degenerative 
disease with cervical radiculopathy bilateral and myelopathy, 
status post anterior and posterior cervical decompression and 
fusion; degenerative disease of the lumbar spine; and 
cervical radiculopathy with muscle atrophy, weakness and 
sensory loss.

Physical examination of the muscles showed weakness about the 
right shoulder with full range of motion, but strength 
testing showed fatigue after repetitive motion and strength 
decreased one grade.  There was full range of motion of both 
knees although with effort in full extension, strength grade 
4/5 in extension bilaterally without pain through range of 
motion, which was full.  Muscle tenderness was present in the 
right upper constantly, and with activity, tenderness was 
present in the bilateral forearm.  

Based on the above-noted physical findings, the examiner also 
diagnosed Valley Fever with myalgias.  

The examiner opined that the diagnosis of myalgias was 
related to the Valley Fever noted in service.  In rendering 
his opinion, he noted that the Veteran gave a history of 
symptoms of muscle aches ongoing for many years, and that 
symptoms of extremity pain and aching with use are related.  
He also opined that pain noted on examination with repetitive 
motion testing, and mild proximal weakness in both lower 
extremities were at least as likely as not related to the 
condition of Valley Fever noted in service.

The only competent medical opinion is to the effect that the 
Veteran has current residuals of Valley fever, namely muscle 
aches and myalgia.  The earliest post-service treatment 
record, namely the report of VA outpatient treatment in May 
1984, records the Veteran's complaints of recurring joint 
pain, and the service separation exam indicates that the 
Veteran was receiving ongoing treatment for Valley Fever.  
The weight of the evidence is to the effect that the Veteran 
has current residuals of Valley Fever consisting of joint 
pain and myalgia and the evidence is not in dispute that he 
incurred Valley Fever in service.  Hence the criteria for the 
grant of service connection are met.


ORDER

Service connection for residuals of Valley Fever is granted.


REMAND

As noted in the Introduction, the Veteran submitted a notice 
of disagreement with the RO's decision to deny service 
connection for a foot disability.  It coded this condition on 
the rating sheet under 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2009) as residuals of a foot injury.  The RO has issued 
a statement of the case with regard to "lumbosacral 
degenerative disc disease with lower extremity/foot 
complaints," but the Veteran expressed disagreement with the 
RO's decision to deny service connection for a disability 
involving the feet rather than the back.  A statement of the 
case has not been issued on this issue.  The Board is 
required to remand the appeal for issuance of the statement 
of the case.  Manlincon v. West, 12 Vet App 238 (1999).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he developed skin problems during 
active duty from shaving every day with the dull, plastic 
razors they were issued and that he continues to have 
problems with his skin now, including pseudofolliculitis.  
See March 2008 RO hearing transcript.  He also reported that 
his skin rash is related to his infection with Valley Fever 
in service.  See id.  

Service treatment records are negative for any evidence of a 
skin disability and the Veteran's skin was evaluated as 
normal at the time of his discharge.  

The post-service medical evidence of record shows that the 
Veteran has reported problems with his skin since 1984.  See 
treatment records from the VA Medical Center in Milwaukee, 
Wisconsin.  

During the VA examination in August 2008, the Veteran was 
noted to have multiple, hyperpigmented lesions of varying 
sizes over the right shoulder and over the medial surface of 
the dorsum of the hand.  There were also a few macular, 
hyperpigmented lesions scattered over the upper back, 
abdomen, lower back and left upper arm.  There were no 
excoriations.  The examiner's diagnosed benign skin neoplasms 
and opined that the disorder was not related to the Veteran's 
infection with Valley Fever in service.  He did not discuss 
the Veteran's reports of developing a skin disorder from 
shaving in service or give an opinion on whether the 
Veteran's skin problems were directly related to service.  

During VA outpatient treatment in May 2009, the Veteran was 
noted on physical examination to have multiple, 
hyperpigmented macules on the chest and back, with no primary 
lesions noted.  He was diagnosed at that time as having 
folliculitis.  The examiner noted that the skin disorder was 
not related to the Veteran's history of Valley Fever.  A 
rationale was not given and there was no opinion given on 
whether the Veteran's skin disorder was directly related to 
service.

An examination is needed to determine whether the Veteran has 
a current skin disorder related to his active military 
service.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should issue a statement of the case with 
regard to the issue of entitlement to 
service connection for a foot disability.  
The issue should be certified to the Board 
only if the Veteran submits a sufficient 
substantive appeal.

2.  The Veteran should be afforded an 
examination to determine whether he has a 
skin disorder as a result of a disease or 
injury in service.  The examiner should 
review the claims folder, and acknowledge 
such review in the examination report or 
in an addendum.

The examiner is advised that the Veteran 
is competent to report in-service injuries 
and symptoms and that his report of 
history must be considered.  The examiner 
should consider the Veteran's reports of 
shaving with dull, plastic razors in 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or more) that any 
current skin disorder is the result of a 
disease or injury in service, including 
Valley Fever.  

4.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


